 

USDS SDNY |
DOCUSAR™ !

mo ag mo ty
UNITED STATES DISTRICT COURT EL}. aoa}
SOUTHERN DISTRICT OF NEW YORK : DOK

pare 7re7 714

 
 

 

 

 

WANDA LUGO,

Plaintiff, 18-cev-2179 (dJGK)

 

- against -
MEMORANDUM OPINION

NANCY A. BERRYHILL, AND ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

This is an appeal from a denial by the Commissioner of
Social Security of claims for Social Security Disability
Insurance Benefits (“DIB”) and Supplemental Security Income
(“SSI”) under the Social Security Act (“the Act”}. The
plaintiff, Wanda Lugo, filed claims for DIB and SSI on January
1, 2014 and November 12, 2015, respectively. An Administrative
Law Judge (“ALJ”) for the Social Security Administration (“SSA”)
denied the plaintiff’s claims on the grounds that the plaintiff
was not “disabled” under the Act. R. & R. at 2. The Appeals
Council denied review on January 16, 2018. The plaintiff brought
this appeal pursuant to 42 U.S.C. § 1383(c) (incorporating 42
U.S.C. § 405(g)). The parties cross-moved for judgment on the
pleadings pursuant to Federal Rule of Civil Procedure 12(c).

The Court referred this matter to Magistrate Judge Robert
W. Lehrburger for a Report and Recommendation. Magistrate Judge

Lehrburger recommended that the plaintiff's motion be granted,

 
that the Commissioner’s motion be denied, and that the case be
remanded to the Commissioner. The Commissioner objects to Part V
of the Magistrate Judge’s Report and Recommendation, and the
plaintiff objects to Parts II-IV. The facts of the case are set
forth in the Report and Recommendation, and familiarity with
those facts is assumed. For the reasons explained below, the
Report and Recommendation is adopted, the plaintiff’s motion is
granted, the Commissioner’s motion is denied, and the case is
remanded to the Commissioner for further proceedings consistent
with this Order.
I.

Pursuant to 28 U.S.C. § 636(b) (1) (C), any portion of a

Magistrate Judge’s Report and Recommendation to which objection

is made is subject to de novo review. See, e.g., McClain ex

 

rel. McClain v. Halter, No. 99cv3236, 2001 WL 619177, at *1

 

(S.D.N.Y¥. June 5, 2001); DeJesus v. Chater, 899 F. Supp. 1171,

 

1174-75 (S.D.N.Y¥. 1995}.

A court may set aside a determination by the Commissioner
only if it is based on legal error or is not supported by
substantial evidence in the record. See 42 U.S.C. § 405(g);

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

 

curiam); see also Burton-Mann v. Colvin, No. 15cv7392, 2016 WL

 

4367973, at *3 (S.D.N.Y¥. Aug. 13, 2016). Substantial evidence is

“more than a mere scintilla”; it is “such relevant evidence as a

 
reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

 

{quotation marks omitted); see also Garmendiz v. Berryhill, No.

 

i7cv662, 2018 WL 3222747, at *8 (S.D.N.¥. July 2, 2018).
It.
A claimant must show that she is “disabled” in order to
qualify for DIB and SSI. 42 U.S.C. § 423(D) (1) (A) (DIB); 42
U.S.C. § 1382c(a) (3) (A) (SSI). The definition of “disabled” is

the same for DIB and SSI. See Barnhart v. Walton, 535 U.S. 212,

 

214 (2002). A claimant seeking DIB or SSI is considered disabled
if the claimant is unable “to engage in any substantial gainful
activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or
which has lasted or can be expected to last for a continuous
period of not less than 12 months.” 42 U.S.C § 423(d) (1) (A);

accord 42 U.S.C. § 1382(c) (3) (A); see Mitchell v. Colvin, No.

 

14cv4154, 2015 WL 5306208, at *4 (S.D.N.Y¥. Sept. 16, 2015).
The analytical framework for evaluating claims of
disability for DIB and SSI is set out in 20 C.F.R. $8 404.1520
and 416.920. In essence, “if the Commissioner determines (1)
that the claimant is not working, (2) that [s]he has a ‘severe
impairment,’ (3) that the impairment is not one [listed in
Appendix 1 of the regulations] that conclusively requires a

determination of disability, and (4) that the claimant is not

 

 

 
capable of continuing in [her] prior type of work, the
Commissioner must find [her] disabled if there is not another

type of work the claimant can do.” Burgess v. Astrue, 537 F.3d

 

117, 120 (2d Cir. 2008) (citations omitted); see Selian v.
Astrue, 708 F.3d 409, 417-18 (2d Cir. 2013); Burton-Mann, 2016
WL 4367973, at *4.

If the plaintiff establishes that she is disabled under 20
C.F.R. §§ 404.1520 and 416.920, the Commissioner must show that
there is still work that the plaintiff could perform in the
national economy. See Burgess, 537 F.3d at 120. If the plaintiff

cannot perform work in the national economy, then the

plaintiff’s condition qualifies as a disability under the Act.

 

See id.; see also Mejia. Berryhill, No. 16cv6513, 2017 WL
3267748, at *4 (S.D.N.Y. July 28, 2017).
LIT.

On appeal, Magistrate Judge Lehrburger addressed five
arguments made by the plaintiff: (1) that substantial evidence
does not support the ALJ’s findings that the plaintiff’s carpal
tunnel syndrome, shoulder pain, and major depressive disorder
were non-severe impairments; (2) that the ALJ improperly
determined that the plaintiff’s fibromyalgia, alone or in
combination with another impairment, did not equal a listed
impairment under the Agency’s guidelines for evaluating

fibromyalgia; (3) that the ALJ assigned too little weight to

 
evidence from the plaintiff’s treating physician, Dr. Chang, and
failed to provide an adequate explanation for doing so; (4) that
the ALJ improperly evaluated the plaintiff's alleged symptoms;
and (5) that the Appeals Council erred by denying
reconsideration of the plaintiff’s claims despite new evidence
from Dr. Chang, which the plaintiff submitted on appeal. R. & R.
at 15. The Magistrate Judge recommended granting the plaintiff's
motion, denying the Commissioner’s motion, and remanding this
action for further proceedings on the grounds that although the
ALJ did not err, the Appeals Council erred “by failing to
sufficiently explain its conclusion that the new evidence from
{the plaintiff]’s treating rheumatologist would not have changed
the ALJ's decision.” Id. The Appeals Council stated:

You. . . submitted . . . office treatment records from

Ya Ju Chang, M.D., dated March 25, 2016 through July 5,

2016 (6 pages). We find this evidence does not show a

reasonable probability that it would change the outcome
of the decision. We did not consider .. . this evidence.

R. at 2. The Appeals Council also stated:

You submitted office treatment records from Ya Ju
Chang, M.D., dated September 15, 2016 through April 18,
2017 (13 pages). The Administrative Law Judge decided
your case through August 31, 2016. This additional
evidence does not relate to the period at issue.

 

 

 

 

 

 

 

 

 

 
Therefore, it does not affect the decision about whether
you were disabled beginning on or before August 31, 2016.

A.

The Commissioner objects to Section V of the Report and
Recommendation. As explained below, the Commissioner’s
objections to the Report and Recommendation are overruled.

1.

When a claimant submits new evidence on appeal, the Appeals
Council shall “evaluate the entire record including the new and
material evidence submitted . .. [and] review the case if it
finds that the [ALJ’s] action, findings, or conclusion is
contrary to the weight of the evidence currently of record.”
Perez v. Chater, 77 F.3d 41, 45 (2d Cir. 1996) (citing 20 C.F.R.
§§ 404.970(b), 416.1470(b)}. When a claimant submits new
evidence, the Appeals Council must review the ALJ’s decision if
the new evidence is both “relevant to the claimant’s condition
during the time period for which benefits were denied and
probative” and not “merely cumulative of what is already in the
record,” and if there is good cause for failure to offer the new

evidence previously. Jones v. Sullivan, 949 F.2d 57, 60 (2d Cir.

 

1991); see also Pollard v. Halter, 377 F.3d 183, 193 (2d Cir.

 

2004). Evidence that post-dates an ALJ’s decision can still be
material if it sheds light on the “severity and continuity of

{the plaintiff’s preexisting] impairments.” Id. at 194.
6

 

 
Moreover, “[t]he concept of materiality requires, in addition, a
reasonable possibility that the new evidence would have
influenced the [ALJ] to decide [the] claimant’s application
differently.” Id. at 193 (quotation marks omitted).

In this case, the Ald gave limited weight to the opinions
of the plaintiff’s treating rheumatologist, Dr. Chang, because
Dr. Chang’s opinions were not supported by a sufficient number
of clinical examination notes. R. at 54. Dr. Chang had noted
severe limitation on the plaintiff’s ability to sit, stand,
walk, lift, and carry based on the plaintiff's rheumatoid
arthritis and fibromyalgia. R. 1002-08. The record before the
ALJ contained notes from only one clinical examination performed
by Dr. Chang on March 16, 2016. Because of the lack of
documentation, the ALJ gave significantly more weight to the
opinion of the consultative specialist, Dr. Alexander, who
agreed that “there was [i]nsufficient evidence to establish that
[the plaintiff’s] conditions met or medically equaled the
criteria for [benefits].” Id.

On appeal, the plaintiff submitted six new progress reports
from Dr. Chang, each of which included clinical examination
findings, and one new MRI report. Three of the reports were
dated before the ALJ’s decision, and the remaining three along

with the MRI report were dated after it. R. & R. at 36 n.14. All

 
of the reports describe continuance of the same disabilities and
symptoms as those before the ALJd.?

The new evidence is material because it directly relates to
the problem identified by the ALJ and the consultative
specialist: that evidence of only a single set of clinical
examination notes is insufficient to support Dr. Chang’s opinion
that the plaintiff was severely disabled, or to accord
“controlling weight” to Dr. Chang’s opinion as the plaintiff’s

treating physician. See Lesterhuis v. Colvin, 805 F.3d 83, 88

 

(2a Cir. 2015) (per curiam). Had the record before the ALJ
included evidence of the additional clinical visits, the Ald
could not have belittled Dr. Chang’s opinion based on the fact
that it was supported by notes from only a single visit. The
additional notes indicated mild to moderate pain aggravated by
physical activity. R. at 73-78. Therefore, there is a
“reasonable possibility” that the ALJ would have weighed the
opinions and decided the case differently because the ALJ couid

not have rejected Dr. Chang’s opinions as supported by only a

 

1 The Magistrate Judge concluded that the treatment notes and the
MRI report that were made after the ALJ’s decision fell outside the
period at issue and “would not be relevant or material.” R. & R. at 36
n.i4. The plaintiff does not question this decision, but it should be
noted that medical records created after the period at issue may be
relevant to the condition that existed during the period at issue. See
Pollard, 377 F.3d at 194. In this case, the medical records from Dr.
Chang indicated that the plaintiff’s rheumatoid arthritis and
fibromyalgia continued to produce moderate to severe pain that was
aggravated by “any physical activity.” See, e.g., R. at la.

 
single visit. Accordingly, the Appeals Council erred by failing
to give the new evidence adequate consideration. See Davidson v.
Colvin, No. 12cv316, 2013 WL 5278670, at *1-2 (N.D.N.Y. Sept.
18, 2013) (remanding a case to the Appeals Council for failing
to consider or explain why they would not consider new evidence
submitted on appeal) .2

2.

The Commissioner argues that the case should not be
remanded because the Magistrate Judge erred by focusing his
review on the Appeals Council’s denial notice rather than on
whether substantial evidence still supported the ALJ’s decision
in light of the newly submitted evidence.

“{When] the Appeals Council denies review, the ALJ's
decision becomes the [Commissioner]’s final decision.” Perez, 77
F.3d at 44. Therefore, the Commissioner argues that the denial
notice is analogous to a denial of certiorari and not a final
decision reviewable by this Court. While it is true that “{t]he
Appeal[s] Council’s denial of a request for review is analogous
to a denial of certiorari,” Pollard, 377 F.3d at 192, unlike the
Supreme Court which exercises discretionary jurisdiction, the

Appeals Council is required to review cases in which the

 

2 Neither the Appeals Council nor the parties questioned whether
there was good cause for failing to produce the additional treatment
records by Dr. Chang that occurred before the ALJ’s decision.
Therefore, the question of whether there was good cause for failing to
produce those records is not at issue on this appeal.

9

 

 

 

 

 
plaintiff presents new and material evidence. 20 C.F.R.
§§ 404.970(b), 416.1470(b); see also Perez, 77 F.3d at 44. The
Appeals Council’s denial notice states, “We find this evidence
does not show a reasonable probability that it would change the
outcome of the decision.” R. & R. at 36. However, as discussed
above, the new evidence in this case satisfies the requirements
for reconsideration because it calls into question the ALJ's
reasons for finding that Dr. Chang’s opinions lacked adequate
support. Because the new evidence was material to the ALJ’s
findings, the Appeals Council’s boilerplate language was not
enough to explain the dismissal.

“[Wlhen the Appeals Council denies review after considering
the new evidence, the final decision necessarily includes the
Appeals Council’s conclusion that the ALJ’s findings remained

oF

correct despite the new evidence.” Perez, 77 F.3d at 45
(internal quotation marks omitted). Because of the new evidence,
the ALJ’s finding -- that there was insufficient clinical
documentation to support Dr. Chang’s opinions -- no longer
remains correct. Thus, it was error for the Appeals Council to
summarily affirm the ALJ’s findings.
3.
The Commissioner also argues that remand is improper

because Dr. Chang’s clinical notes are not subject to the

treating physician rule. “The treating physician rule ‘mandates

10

 

 
that the medical opinion of the claimant’s treating physician
[be] given controlling weight if it is well supported by the
medical findings and not inconsistent with other substantial

record evidence.’” Botta v. Barnhart, 475 F. Supp. 2d 174, 187

 

(E.D.N.¥. 2007) (quoting Shaw v. Chater, 221 F.3d 126, 134 (2d
Cir. 2000)). An ALJ must give “good reasons” for its decision

not to follow the treating physician rule. Clark v. Comm’r of

 

Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998). Moreover, “[t]he
Appeals Council must give the same degree of deference to [a
treating physician’s opinion] that an ALJ would be required to

give.” Garcia v. Comm’r of Soc. Sec., 208 F. Supp. 3d 547, 552

 

(S.D.N.¥. 2016).

The Commissioner argues the that additional clinical notes
are objective and do not constitute Dr. Chang’s opinions and
thus are not due special deference under the treating physician
rule. Accordingly, the Commissioner argues that the Appeals
Council was not required to give “good reasons” for failing to
give Dr. Chang’s clinical notes special weight. However, remand
is appropriate in this case because the Appeais Council failed
to provide a sufficient basis for rejecting the new evidence

that was directly relevant to the ALJ’s asserted reason for

11

 
giving “limited weight” to the opinion of the treating
physician.
4.

The Commissioner also argues that remand is unwarranted on
grounds that the new evidence is cumulative because it shows
continued treatment for the same medical conditions rather than
further deterioration of the plaintiff’s condition. While the
Commissioner may speculate that the Appeals Council denied
review because the new evidence was cumulative, the Court may
not accept the Commissioner’s “post hoc rationalizations” for

the Appeals Council’s decision. See Sneli_ v. Apfell, 177 F.3d

 

128, 134 (2d Cir. 1999) (“A reviewing court may not accept
appellate counsel’s post hoc rationalizations for agency
action.” (quotation marks omitted)). The actual rationale of the
decision of the Appeals Council was that the new evidence “does
not show a reasonable possibility that it would change the
outcome of the decision.” R. at 2. But that rationale fails to
come to grips with the fact that the new evidence undercuts the
stated rationale of the ALJ. On remand, the Commissioner is free
to consider the new evidence along with all the evidence in the
record,
B.
The plaintiff filed objections to Sections II ~- IV of the

Report and Recommendation twenty days after Magistrate Judge

12

 

 
Lehrburger issued the Report and Recommendation. Opp. at 8.
Federal Rule of Civil Procedure 72{b) (2) requires objections to
be filed within fourteen days of the Report and Recommendation.
Therefore, the plaintiff's objections are overruled as untimely.
In any event, the objections are cursory and provide no basis
for overturning the recommendation of the Magistrate Judge in
Section If through Section IV of the Report and Recommendations.
On remand, the Commissioner is free to consider how the new
evidence affects the entirety of the ALJ’s decision.
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the Magistrate Judge’s Report and Recommendation is
adopted in its entirety, the plaintiff’s motion for judgment on
the pleadings is granted, and the Commissioner’s motion is
denied. The case is remanded to the Commissioner for proceedings

consistent with this Order.

13

 
The Clerk is directed to enter Judgment accordingly. The
Clerk is also directed to close all pending motions and to close
the case.

SC ORDERED.

Dated: New York, New York
July 2b, 2019

ly Meeker

TT some G. Koeltl
United States District Judge

 

\

14

 
